COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER OF ABATEMENT

Appellate case name:      Armstead Scales, et al. v. Michael Whiting, et al

Appellate case number:    01-22-00086-CV

Trial court case number: 34512

Trial court:              21st District Court of Washington County

        Appellant’s unopposed motion to abate this appeal for 60 days is GRANTED. The appeal
is abated, treated as a closed case, and removed from this Court’s active docket. The appeal will
be reinstated on December 19, 2022.
       It is so ORDERED.

Judge’s signature: _____/s/ Gordon Goodman_____
                               Acting individually


Date: __October 20, 2022____